DETAILED ACTION
Applicant’s response filed on has been considered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 5 and 10 are amended.
No new claims are added.
Claims 1-4, 6-7, 9, and 11-13 were previously canceled.
Claims 5, 8, and 10 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s response has been fully considered. Below are applicant’s main arguments and examiner’s response to those arguments:
Applicant’s argument: (Pg. 8 of applicant’s response) “Applicant respectfully asserts that while Baek describes performing configuration transmission exchanges, Baek remains silent with respect to any dual connectivity scheme in which a measurement information received from the PCell is configured for measurement and transmission in a bandwidth configured for a PSCell.”
Examiner’s response: Examiner respectfully disagrees. Baek discloses dual connectivity scheme, as shown in fig. 3. It discloses bandwidth information in the system information message, as disclosed, “the UE 100 may receive system information, including information about a bandwidth and uplink/downlink configuration used in the cell” ([0053]). In [0094], Baek discloses, “the MeNB 200 may obtain the SFN of the SCG cell using a measurement report through a measurement configuration that instructs the UE 100 supporting a dual connectivity function to obtain the SFN of a cell”. As per the 
Applicant’s argument: (Pg. 8 of applicant’s response) “Baek does not attempt to measure an offset in response to receiving a report configuration parameter at all. Id. In this regard, Applicant respectfully asserts that, at the time of the filing of the present application, Baek did not teach using configuration schemes such as those including the parameter ReportConfig because the parameter ReportConfig is a term of the art and Baek is completely silent with regards to the parameter ReportConfig. Id.”
Examiner’s response: Examiner respectfully disagrees. ReportConfig is associated with measurement configuration, as disclosed by the standard, TS 36.331 in ReportConfigEUTRA IE, Pg. 272, e.g. for measurement reporting event. Though Baek did not explicitly disclose about ReportConfig, which is used for measurement reporting, the disclosures by Baek about measurement reporting, implies some form of reporting similar to ReportConfig but could have any other name. Any form of measurement reporting would produce substantially the same results as the corresponding element of the claim.
Applicant’s argument: (Pgs. 8-9 of applicant’s response) “Baek remains silent with respect to any dual connectivity scheme in which a measurement information received from the PCell is the parameter ReportConfig or any ReportConfig information. See Baek, Abstract and paragraphs [0062], [0087], and [0088]. Specifically, because Baek is silent with respect to the aforementioned parameter, it logically follows that Baek fails to teach ReportConfig information including a parameter triggerType, purpose, and a new information for instructing to report an offset between a PCell and a PSCell. Id. Consequently, Baek fails to teach the above-referenced limitations (i) and (ii) of amended independent claim 5.”
Examiner’s response: Examiner does not disagree that Baek does not explicitly teach, “ReportConfig information including a parameter triggerType, purpose, and a new information for instructing to report an offset between a PCell and a PSCell. Id”. As discussed above, ReportConfig is associated with measurement configuration; the normal implementation would be following the standard, TS36331 in the present case, which teaches ReportConfig.
In response to applicant's arguments against the references individually, examiner would like to mention that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based upon the combined teaching of Baek, which teaches measurement reporting of “offset between PCell and a PSCell” ([0094]) and, TS36331 teaching “TriggerType” and “purpose”.

Applicant’s argument: (Pg. 9 of applicant’s response) “while 3GPP may describe that a parameter ReportingConfigEUTRA includes a parameter triggerType and purpose, 3GPP remains completely silent with respect to distinguishing performing a measurement in response to receiving ReportConfig information including a parameter TriggerType, purpose, and information for instructing to report an offset. Id. Thus, 3GPP does not remedy the defects of Baek with respect to at least the above-referenced limitations (i) and (ii) of amended independent claim 5.”
Examiner’s response: 3GPP teaches TriggerType and purpose (TS36331, Pg. 272, ReportConfigEUTRA information element). Examiner agrees with the applicant that 3GPP does not teach “information for instructing to report an offset”. 

Applicant’s argument: (Pg. 9 of applicant’s response) “a person of ordinary skill in the art would not have been motivated to combine an offset from Baek into the parameter ReportConfigEUTRA of 3GPP, because none of these references are concerned with performing a measurement in response to receiving ReportConfig information including a parameter TriggerType, purpose, and information for instructing to report an offset indicating a difference between radio frames in a PCell and a PSCell.”
Examiner’s response: Examiner respectfully disagrees. Baek teaches the reporting of offset between the cells and when the user equipment reports it to the base station, it may take recourse to some standard way of implementation. 3GPP ReportConfig is such an implementation for measurement reporting. Because 3GPP is not teaching the offset as taught by Baek, the standard needs to be modified to incorporate the new stuff. A person of ordinary skill will combine the disclosures necessary for mutual coordination between the cells, “each of the MCG 210 and the SCG 310 providing dual connectivity needs to check offset information about its own system frame number and subframe number for mutual coordination.” (Baek: [0072])
Applicant’s argument: (Pgs. 9-10 of applicant’s response) “a person of ordinary skill in the art would have had no motivation to supply the missing elements (i.e., the combination of limitations (i) and (ii)) without the benefit of Applicant's own disclosure as a guide.”
Examiner’s response: Examiner respectfully disagrees. Applicant’s argument implies hindsight reasoning by the examiner. In response to that, examiner would like to state that t any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
35 U.S.C. 103 rejections are not withdrawn.

Claim Objections







Claims 5 and 10 are objected to because of the following informalities:  
Claims recite the operator “/” in “System Frame Number (SFN)/frame offset”. For clarity, it is suggested to change the operator “/” with a positively recited word or non-operator sign. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claims 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. (US 2015/0326371 A1), hereinafter "Baek" in view of 3GPP TS 36.331 (3GPP TS 36.331 V12.2.0 (2014-06)), hereinafter "TS36331".
Claims 5 and 10:
Claim 5 is for a user apparatus and claim 10 is for a method implemented by the user apparatus of claim 5.
Regarding claim 5, Baek teaches ‘a user apparatus comprising: a processor (Baek: Fig.11; [0120], lines 6-9, "The processor 1111 may implement the functions, processes, or methods proposed in accordance with an exemplary embodiment of the present invention") that measures an offset (Baek: Fig. 6 displays blocks Measure SFN/SN (S603) and calculate frame offset (S604) to measure the offset) in response to receiving, in a state where the user apparatus performs communication by dual connectivity’ (Baek: para 0003, "The present invention relates to a method and apparatus for transmitting and receiving system information in a dual connectivity mobile communication system in which both a master base station and a secondary base station are connected to a mobile terminal"; Baek: Fig. 3 displays UE (100), user apparatus, connected to two base stations MeNB (200), first base station, and SeNB (300), second base station).
Baek teaches, ‘information for instructing to report an offset indicating a difference between a radio frame in a Primary Cell (PCell) formed by the first base station and a radio frame in a Primary Secondary Cell (PSCell) formed by a second base station’ (Baek: para 0019, "The measuring may include receiving RRC Connection Reconfiguration message, which includes measurement indication information element for the frame offset, from the MeNB"; Baek: Fig. 6, displays UE, user apparatus, receives RRC Conn.Reconfig.Message (S601) from MeNB, the first base station; Fig. 3 illustrates the first base station 200 and second base station 300 where UE 100 is connected to PCell of the first base station and PSCell of the second base station); and
‘a transmitter that reports the offset to the first base station’ (Baek: [0034], "FIG. 6 is a
flowchart illustrating a method of sharing a frame offset using a measurement report procedure." Fig.
6 displays the Measurement report message (S605) to MeNB, the first base station).
Baek however does not explicitly teach, ‘ReportConfig information from a first base station, including triggerType, and purpose’ and, 'wherein when the triggerType is set to periodical, the purpose is set to reportstrongestCells’.
TS36331 in the same field of endeavor teaches, ' triggerType and purpose’ (TS36331: ReportConfigEUTRA information element includes triggertype, and purpose; Pg.272, ReportConfigEUTRA information element description),
‘when the triggerType is set to periodical, the purpose is set to reportstrongestCells’ (TS36331: page 272 discloses reportstrongestCells as a purpose when triggertype is periodical, as shown below. 

    PNG
    media_image1.png
    20
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    723
    media_image2.png
    Greyscale

TS36331 however does not teach, ‘the ReportConfig information includes new information instructing System Frame Number (SFN)/frame offset reporting’.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of TS36331 and Baek to add ‘SFN/SN offset’ to the relevant messages. 3GPP ReportConfig is such an implementation for measurement reporting. Because 3GPP is not teaching the offset as taught by Baek, a person of ordinary skill in the art would be motivated to modify the standard to incorporate the new information instructing System Frame Number (SFN)/frame offset reporting. 
A person of ordinary skill will combine the disclosures necessary for mutual coordination between the cells, as disclosed by Baek, “each of the MCG 210 and the SCG 310 providing dual connectivity needs to check offset information about its own system frame number and subframe number for mutual coordination.” (Baek: [0072])
Claim 10 is a change in category compared to claim 5. The claim is interpreted and rejected for the same reason as set forth in claim 5. All limitations for method claim 10 have been met in apparatus claim 5. Claim is rejected based on rejection of claim 5.

Regarding claim 8, combination of Baek and TS36331 teaches the user apparatus as claimed in claim 5 (discussed above).
Baek teaches, 'wherein the offset includes an offset between a system frame number in the
PCell formed by the first base station and a system frame number in the PSCell formed by the second
base station' (Baek: para 0074, lines 2-7, discloses "In the method of obtaining a frame offset based
on the measurement of the UE 100, the UE 100 having a dual connectivity function may receive the
MIB of the SeNB 300 and obtain the system frame numbers (SFN) and subframe numbers (SN) of the
SCG cell and MCG cell from the received MIB"; MCG is a group of cells controlled by the MeNB and
SCG a group of cells controlled by the SeNB; Fig. 3 illustrates UE 100 connected to the PCell of the first
base station and PSCell of the second base station; PSCell is the primary SCell).

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 2 928 251 B1 is pertinent prior art teaching a method, terminal, and mobile communication system for acquiring System Frame Number (SFN).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462